UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-10404
                          Summary Calendar



                            DIANE MANNEY,

                                                  Plaintiff-Appellant,


                                 VERSUS


                       MARITZ TRAVEL COMPANY,

                                                   Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                           (3:00-CV-28-H)
                          November 20, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Diane Manney (“Manney”) sued her former employer, Maritz

Travel   Company   (“Maritz”),   alleging   a   violation   of   the   Age

Discrimination and Employment Act, 29 U.S.C. § 621, et seq. Maritz

answered that Manney’s position had been eliminated in November

1998 as part of a reduction in force and change of focus for the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
company business.       Maritz moved for summary judgment based on

Manney’s failure to adduce sufficient evidence of pretext.                  The

district court carefully considered the pleadings, the summary

judgment motion, and the summary judgment evidence and concluded in

oral    findings   dated   February     23,   2001,    that   there   was   not

sufficient evidence upon which a reasonable jury could find that

the    non-discriminatory      reason   offered   by   Maritz   for   Manney’s

termination was a pretext for age discrimination.               The district

court granted summary judgment in favor of Maritz and Manney

appeals to this Court.

       We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.                For

the reasons stated by the district court in its oral findings dated

February 23, 2001, the decision of the district court to grant

summary judgment in favor of Maritz will be affirmed.

                   AFFIRMED.




                                        2